Citation Nr: 1101470	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  04-14 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the right thigh involving Muscle Group XIV, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right knee degenerative 
joint disease, chondromalacia, and patella alta, secondary to 
service-connected residuals of a GSW of the right thigh involving 
Muscle Group XIV.

3.  Entitlement to a separate, compensable rating for scars as 
residuals of a GSW of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case was most recently before the Board in February 2009.  At 
that time, the Board remanded the Veteran's claims for additional 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the two rating claims.  The claim 
of service connection for right knee degenerative joint disease, 
chondromalacia, and patella alta, is addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a GSW of the 
right thigh are the result of no more than a moderate muscle 
injury and they have been manifested by no worse than moderate 
disability of Muscle Group XIV.

2.  It is as likely as not that the Veteran has residual painful 
scarring due to his service-connected GSW of the left arm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a GSW of the right thigh involving 
Muscle Group XIV have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.73, 
Diagnostic Code 5314 (2010); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2008).

2.  The criteria for a separate 10 percent rating for scarring 
associated with service-connected GSW of the left arm have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the two rating claims on appeal has been 
accomplished.  Through August 2003, January 2006, May 2007, and 
June 2010 notice letters, the Veteran was notified of the 
information and evidence needed to substantiate his claims for 
increased ratings.  The Veteran was told that the evidence must 
show that his service-connected disabilities had gotten worse or 
increased in severity.  The May 2007 and June 2010 letters 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
August 2010, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2003, January 2006, May 
2007, and June 2010 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, 
the Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his service-connected disabilities.  
Consequently, a remand of the rating issues for further 
notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the rating 
issues on appeal.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers in West Palm Beach, 
Florida, and Indianapolis, Indiana.  The Veteran stated that he 
receives his treatment solely through the VA system.  
Additionally, the Veteran was provided multiple VA examinations 
in connection with his claims, the reports of which are of 
record.  The reports contain sufficient evidence by which to 
evaluate the Veteran's residuals of a GSW of the right thigh 
involving Muscle Group XIV and scars associated with residuals of 
a GSW of the left arm in the context of the rating criteria.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected residuals of a GSW 
of the right thigh are more disabling than currently rated.  He 
contends that a rating in excess of 10 percent is warranted.  
Additionally, the Veteran contends that a separate rating is 
warranted for scars associated with his service-connected 
residuals of a GSW of the left arm.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A. Residuals of a GSW of the Right Thigh

The Veteran's service-connected residuals of a GSW of the right 
thigh have been evaluated as 10 percent disabling since May 1946 
for a muscle injury to Muscle Group XIV.  Diagnostic Code 5314 
provides evaluations for disability of Muscle Group XIV.  The 
functions of these muscles are as follows:  extension of knee (2, 
3, 4, 5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); and acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscle 
group includes the anterior thigh group:  (1) sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; and (6) tensor vaginae femoris.  Disability 
under this provision is evaluated as:  slight (0 percent), 
moderate (10 percent), moderately severe (30 percent), and severe 
(40 percent).  38 C.F.R. § 4.73 (Diagnostic Code 5314) (2010).

As set forth in the above criteria, disabilities resulting from 
muscle injuries are classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d) (2010).  Slight muscle 
disability contemplates a simple wound of the muscle without 
debridement or infection; a service department record of a 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs or 
symptoms of muscle disability.  Objectively, there is a minimal 
scar; no evidence of fascial defect, atrophy, or impaired tonus; 
and no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or 
deep penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection; a service department record or other evidence of in-
service treatment for the wound; and a record of consistent 
complaint of one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold of fatigue 
after average use, affecting the particular functions controlled 
by the injured muscles.  Objectively, there are entrance and (if 
present) exit scars that are small or linear, indicating a short 
track of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and 
through or deep penetrating wound by a small high velocity 
missile, or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, there 
are entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe muscle disability contemplates a through and through or 
deep penetrating wound due to a high velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding, and scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries; and, if 
present, evidence of inability to keep up with work requirements.  
Objectively, there are ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, or 
coordinated movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; 
(c) diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination; and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

By way of background, the Veteran served in the United States 
Army during World War II.  He participated in combat in the 
European theater and was awarded the Purple Heart.  Multiple 
service records detail the circumstances of a GSW of the left 
arm.  There is little documentation concerning a GSW of the right 
thigh.  Nevertheless, the service records indicate that the 
Veteran incurred a gunshot from a single bullet to the right 
thigh.

A VA examination conducted in July 1946 made note of the GSW and 
a scar on the right thigh.  Although the GSW was initially 
characterized as through and through, a subsequent January 1948 
VA examination report indicated it was not through and through.  
Additionally, it was noted that there were no residuals of the 
scar of the right thigh.  In May 1950, a VA examination report 
did not even refer to a GSW of the right thigh.  A June 1975 VA 
examiner found the GSW and associated scar to be asymptomatic.

The present degree of disability is of primary concern in regards 
to the Veteran's claim for an increase.  However, the rating 
criteria for evaluating muscle disabilities require, in part, an 
assessment of the historical circumstances of the injury.  The 
type of GSW contemplated by a moderately severe or severe rating 
is not shown in the Veteran's case.  See 38 C.F.R. § 4.56(d).  
Although initially characterized as such, the GSW was not through 
and through according to subsequent examinations.  Additional VA 
examinations since then also fail to reveal any exit wound.  The 
moderate rating that has already been assigned contemplates the 
Veteran's type of injury from a single bullet.  While there are 
few contemporary details concerning the injury, the Veteran 
confirmed at an August 2008 VA examination that the injury was 
caused by a bullet that ricocheted off of a wall.  Moreover, 
unlike his service-connected GSW of the left arm, there is no 
indication that the GSW of the right thigh resulted in 
debridement, prolonged infection, sloughing of soft parts, 
intermuscular scarring, or a prolonged hospitalization.  Absent 
the type of muscle injury contemplated by a moderately severe or 
severe rating, an evaluation in excess of 10 percent is not 
warranted for the Veteran's residuals of a GSW of the right thigh 
as a result of the historical circumstances of the injury.

In connection with the claim, the Veteran underwent VA 
examination in April 2003, November 2007, August 2008, and April 
2010.  The evidence contained in the reports shows that the 
Veteran's residuals of a GSW of the right thigh have been 
manifested by no worse than moderate disability of Muscle Group 
XIV.  The April 2003 VA examiner reviewed the claims file, 
examined the Veteran, and provided a diagnosis of a residual 
right thigh muscle injury.  The examiner characterized the 
disability as "mild" and noted that there was no muscle hernia, 
atrophy, or tenderness.

The November 2007 VA examiner reviewed the claims file, examined 
the Veteran, and diagnosed him with a right thigh muscle injury 
to the vastus externus in Muscle Group XIV.  Unlike subsequent 
examiners, the November 2007 examiner indicated that there was 
some right lower extremity nerve damage resulting in 
incoordination with pain, uncertainty of movement, and knee 
instability.  Even so, the examiner characterized the effect on 
some of the Veteran's daily activities as "moderate."

At the August 2008 VA examination, the Veteran reported that his 
right thigh muscle injury did not bother him significantly with 
any major symptoms.  The examiner reviewed the claims file, 
examined the Veteran, and provided a diagnosis of residuals of a 
GSW of the right anterior thigh affecting Muscle Group XIV.  
Notably, the examiner characterized the injury as "mild" and 
without much residual except scarring.  The examiner expressly 
found that there was no residual muscle, nerve, or vascular 
damage for Muscle Group XIV.  The examination also revealed that 
there was no evidence of muscle wasting, tissue loss, adhesions, 
loss of muscle strength (which remained normal bilaterally), 
joint damage, tendon damage, muscle herniation, or loss of muscle 
or joint function.  

The April 2010 VA examiner reviewed claims file, examined the 
Veteran, and diagnosed him with a right anterior thigh muscle 
injury.  The examiner found that there were no significant 
effects from the injury on the Veteran's general occupation and 
no effects on his daily activities.  Examination of Muscle 
Group XIV revealed no intermuscular scarring with normal muscle 
function.  The examiner expressly found no residual nerve damage, 
tendon damage, bone damage, muscle herniation, loss of deep 
fascia or muscle substance, or limited motion of any joint.  A 
scar was found.  Unlike the November 2007 VA examiner, and in 
accordance with the other evidence of record, this examiner found 
that there was no associated pain, decreased coordination, 
uncertainty of movement or other associated symptoms.

As noted previously, the Board finds that the evidence contained 
in the reports shows that the Veteran's residuals of a GSW of the 
right thigh have been manifested by no worse than moderate 
disability of Muscle Group XIV.  Although the November 2007 VA 
examiner indicated there were residual symptoms including as a 
result of nerve damage, this finding is not supported by the 
other VA examinations conducted during the rating period, 
historical VA examination reports, or VA treatment records.  
Given that the greater weight of examination evidence tends to 
show an absence of residual effects from the GSW of the right 
thigh (other than a scar), a rating in excess of 10 percent is 
not warranted for the service-connected muscle injury.  Two VA 
examiners characterized the injury as "mild" and the April 2010 
VA examiner found that the injury had no significant occupational 
effect and no effect on daily activities.  This type of residual 
disability is already contemplated by the "moderate" rating of 
10 percent.  Without sufficient evidence that the Veteran's GSW 
of the right thigh has resulted in moderately severe 
symptomatology such as a consistent complaint of cardinal signs 
and symptoms of muscle disability, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscle compared with the sound side, or symptoms even more 
disabling as set for in the criteria for a severe rating, a 
rating in excess of 10 percent is not warranted at any point of 
the rating period on appeal.  

(To the extent that the GSW of the right thigh may have caused a 
distinct and separate right knee disability, or otherwise 
aggravated a right knee disability, this possibility is addressed 
in the remand section of the decision that pertains to the claim 
of service connection for a right knee disability.)

The evidence shows that the Veteran has a scar on the right thigh 
as a result of the GSW.  Thus, a separate rating for a scar could 
possibly be in order.  See, e.g., Jones v. Principi, 18 Vet. 
App. 248 (2004); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Diagnostic Codes 7800 to 7805 contain the criteria for evaluating 
scars.  Diagnostic Code 7800 applies only to scars on the head, 
face, or neck; thus, it is not for application in the Veteran's 
case.  Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, that 
are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other than on 
the head, face, or neck, that are superficial and that do not 
cause limited motion with an area of 144 square inches (929 sq. 
cm.) or greater.  A note, following the criteria, defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for unstable superficial scars.  A note, 
following the criteria, defines an unstable scar as one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 4.118 
(2008).

(During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to October 
23, 2008, the revised criteria are not for application in his 
case.)

With respect to scarring, the April 2003 VA examiner found a 
barely visible scar on the right proximal femur.  The November 
2007 VA examiner described two scars-one on the right anterior 
thigh measuring 2 cm. round and one on the right lateral thigh 
measuring 5 cm. by .5 cm.  The scars were not painful, tender, or 
adherent.

The August 2008 VA examiner noted there was residual scarring 
associated with the GSW of the right thigh that was described in 
more detail in a separate report.  The examiner found one small 
scar on the anterior of the right thigh that was 2 cm.  The scar 
was characterized as stable and superficial.  There was no 
associated pain, adherence to underlying tissue, unstable areas, 
elevation, depression, inflammation, edema, keloid formation, 
disfigurement, or induration.

The April 2010 VA examiner also found only one superficial scar 
on the right thigh.  It was a scar that measured 2 cm. by 1 cm. 
on the right anterior thigh.  The Veteran reported no pain 
associated with the scar.  The examiner found that there was no 
associated pain, skin breakdown, inflammation, edema, keloid 
formation, or any other disabling effects.

In regards to scarring, the evidence from the examination reports 
do not show that the Veteran has a scar associated with his GSW 
of the right thigh that is deep or causes limitation of motion.  
Instead, there have been express findings that the scarring does 
not cause underlying soft tissue damage or limitation of motion 
or function.  Additionally, even with consideration of the second 
scar found by the November 2007 examiner, the superficial 
scarring does not cover an area greater than 929 sq. cm.  
Furthermore, the scarring has not been found to be painful or 
tender on examination and the Veteran has denied experiencing 
pain as a result of the scarring.  Given this evidence, the Board 
concludes that the criteria for a separate rating for a scar 
associated with service-connected residuals of a GSW of the right 
thigh have not been met.  See 38 C.F.R. § 4.118 (Diagnostic 
Codes 7000-7005) (2008).

B.  Scars of a GSW of the Left Arm.

In May 2008, the Board granted a rating of 40 percent for 
residuals of the left arm.  The issue of whether a separate, 
compensable rating for scars as residuals of a GSW of the left 
arm is currently on appeal.

The VA examination evidence reveals that the Veteran has numerous 
scars associated with his GSW of the left arm and subsequent 
surgeries that were performed to address the disability.  The 
April 2003 VA examiner identified multiple scars on the left 
forearm.  The examiner noted that there was a 9 cm. scar on the 
medial elbow that was well healed and asymptomatic.  The dorsal 
surface from the elbow to wrist on the radial side had a scar 
that was 17 cm.  The volar surface from the elbow to wrist had a 
scar that measured 25 cm.  The examiner stated that the Veteran 
had pain to palpation associated with that scar.  

The November 2007 VA examiner identified only two scars.  One was 
on the anterior left forearm that measured 10 cm. by .5 cm.  The 
other was on the medial left forearm that measured 12 cm. by .5 
cm.   According to the examiner, neither scar was painful, 
tender, or adherent.

An August 2008 VA scar examination revealed five surgical scars 
resulting from the GSW of the left arm.  The length of the scars 
were 14 cm., 12 cm., 5 cm., and 4 cm., along with a small 
irregular shaped.  The examiner found the scars to be stable and 
superficial.  A scar on the anterior aspect of the elbow and one 
on the anterior aspect of the forearm were both slightly tender 
to palpation and adherent to the underlying fascia.  There was no 
evidence of inflammation, edema, keloid formation, or major 
disfigurement associated with the scars.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent additional VA scar examination in April 2010.  Similar 
to the August 2008 examiner, the April 2010 VA examiner found 
five scars associated with the GSW of the left arm.  The scars 
were documented by color photographs.  They measured 12 cm. by 5 
cm., 27 cm. by 1 cm., 5 cm. by .3 cm., 2.5 cm. by 1 cm., and 9 
cm. by .3 cm. on the left medial elbow, dorsum, anterior wrist, 
posterior forearm, and the thumb.  The examiner found the scars 
to be superficial without signs of pain, skin breakdown, 
inflammation, edema, keloid formation, or other disabling 
effects.

Based on the examination evidence, the Veteran's scarring 
associated with his GSW of the left arm is not deep or cause 
limitation of function or motion.  The April 2010 VA examiner 
provided the best measurements for evaluation as five scars were 
identified and both length and width were provided for each scar.  
Given the measurement, the superficial scars do not cover more 
than 929 sq. cm.  Accordingly, a compensable rating is not 
warranted under Diagnostic Code 7800, 7801, 7802, 7803, or 7805.  
See 38 C.F.R. § 4.118 (2008).

There is conflicting evidence as to whether the Veteran's 
associated scarring is painful on examination.  Two VA examiners 
did not find a painful scar.  In contrast, the April 2003 and 
August 2008 VA examiners identified at least one painful scar 
associated with the Veteran's GSW of the left arm.  As indicated 
previously, in instances where a reasonable doubt arises 
concerning the degree of disability, such doubt is resolved in 
the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In accordance with this doctrine, when reasonable 
doubt is resolved in the Veteran's favor, the Board finds that it 
is as likely as not that the Veteran has painful scarring as a 
result of his GSW of the left arm.  Given this finding, the Board 
concludes that the criteria for a separate 10 percent rating have 
been met.  See 38 C.F.R. § 4.118 (Diagnostic Code 7804) (2008).  
This is so throughout the rating period.



C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's residuals of a GSW of the 
right thigh or scarring associated with a GSW of the left arm 
have reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
symptoms of his disabilities have been accurately reflected by 
the schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to a 10 percent rating for separate compensable scarring 
associated with service-connected residuals of a GSW of the left 
arm with application of the benefit-of-the-doubt doctrine.  A 
higher evaluation is not warranted for residuals of a GSW of the 
right thigh, including on the basis of a separate rating for a 
compensable scar.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against a higher rating or a separate rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for residuals of a GSW of the right thigh 
involving Muscle Group XIV is denied.

A separate 10 percent rating for a scarring resulting from a GSW 
of the left arm is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

The Board finds that additional development is necessary in 
regards to the claim of service connection for a right knee 
disability (degenerative joint disease, chondromalacia, and 
patella alta) secondary to service-connected residuals of a GSW 
of the right thigh involving Muscle Group XIV.

In May 2008, the Board remanded the claim to, in part, have a VA 
examiner comment on the nature and etiology of any identified 
right knee disability.  Specifically, an opinion was requested to 
address whether the Veteran has a right knee disability that 
could be attributed to his military service or to his service-
connected GSW of the right thigh.  Additionally, the opinion was 
to address whether the Veteran has a right knee disability that 
was aggravated by the GSW of the right thigh.  The August 2008 VA 
examiner offered an opinion that it was unlikely that the GSW of 
the right thigh caused a right knee disability.  However, the 
examiner did not address the other two aspects of the requested 
opinion.

In February 2009, the Board again remanded the claim in order to 
complete the development sought in the May 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on a veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand).

The April 2010 VA examiner provided an opinion that the Veteran's 
right knee disability (degenerative joint disease) was less 
likely as not (less than 50/50 probability) caused by or a result 
of military service.  Additionally, the examiner stated that 
degenerative joint disease is not known to be caused by shrapnel 
wounds of musculature of the thigh.  Similar to the previous 
examination, the examiner did not address whether the Veteran has 
a right knee disability that was aggravated by the GSW of the 
right thigh.

In addition to service incurrence, service connection may be 
granted on a secondary basis.  Under 38 C.F.R. § 3.310, service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury, or for 
the degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected disability.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a 
standard by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation was 
merely to apply the Court's 1995 ruling in Allen, it was made 
clear in the comments to the regulation that the 2006 changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the revision, 
which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

In the Veteran's case, VA examiners have addressed causation-
whether the Veteran's right knee disability was caused by 
military service or by service-connected disability.  However, an 
opinion in compliance with Allen has not yet been provided-
whether the Veteran has a right knee disability that has been 
made chronically worse by his service-connected residuals of a 
GSW of the right thigh even if a right knee disability was not 
caused by the GSW.  Given these circumstances, the claim must be 
remanded so that a VA examiner may provide such an opinion in 
compliance with the two previous remands.  See Stegall, 11 Vet. 
App. at 271.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination of his right lower extremity.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
After reviewing the claims file, examining 
the Veteran, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the Veteran 
has a right knee disability:  (a) that was 
caused by his service-connected residuals 
of a GSW of the right thigh; (b) that has 
been chronically or permanently worsened by 
the service-connected residuals of a GSW of 
the right thigh; or (c) that can otherwise 
be attributed to his military service.  An 
opinion must be provided for each of the 
three questions.  A complete rationale for 
the opinions must be provided.

2.   After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for right knee 
degenerative joint disease, chondromalacia, 
and patella alta, secondary to service-
connected residuals of a GSW of the right 
thigh involving Muscle Group XIV.  If the 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


